DETAILED ACTION
This action is in response to the RCE filing of 2-16-2021.  Claims 1-11, 13-19 and 21-22 are pending and have been considered below:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins (20050140661 A1) in view of Hong et al. (“Hong” 20160070464 A1), Harte (20120047454 A1), Singh (20170060413 A1) and Kushler et al. (“Kushler” 20120127083 A1). 
Claim 1: Collins discloses a method of facilitating user input, the method comprising: executing, on a processor of a computing device, instructions that cause the computing device to perform operations, the operations comprising identifying a keyboard display trigger event for the computing device; in response to 
displaying, through the computing device, a virtual keyboard comprising virtual keys that are displayed along a periphery of a screen of the computing device; and facilitating user input to the computing device though user interaction with the virtual keyboard (Figures 1-4 and 6; abstract and Paragraphs 12-13, 33 and 56; keyboard provided along periphery and input provided through touch and lifting of finger)
wherein a first virtual key of the virtual keys occupies a first amount of display area (Figures 1-4).
Collins does not explicitly disclose the keyboard to form a parallelogram of virtual keys along the periphery of the screen. Hong is provided because it discloses a display where virtual keys are displayed around the periphery of a device to form a parallelogram (Figure 9 and Paragraph 15). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a simple substitution of one known element for another to obtain a predictable result of keyboard layout options within the key display of Collins. One would have been motivated to provide the 
Collins also does not explicitly disclose predicting a next character that will be input through user interaction with the virtual keyboard based upon the user input for a message being composed using the virtual keyboard; and changing a size of the first virtual key such that the first virtual key occupies a second amount of display area, different than the first amount of display area, based upon the predicting. Harte is provided because it discloses a display with virtual keys and further determines what keys to present next based upon the input and message composition (Figure 7 and Paragraphs 26, 37 and 50). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device in the same way and provide the keyboard layout options within the key display of Collins based on the input and message type as taught by Harte. One would have been motivated to provide the layout as a way to efficiently access characters of focus with a reasonable expectation of success.
Collins does not explicitly disclose a character with the virtual keyboard based upon one or more frequencies of character usage associated with a type of message being composed; wherein (i) one or more first frequencies of character usage are associated with a first type of message being composed for a first messaging application and (ii) one or more second frequencies of character usage, different than the one or more first frequencies of character usage, are associated with a second type of message being composed.
wherein the one or more frequencies of character usage associated with the type of message comprise at least one of the one or more first frequencies of character usage associated with the first type of message or the one or more second frequencies of character usage associated with the second type of message
Singh is provided to disclose a prediction of characters that is presented based on frequency of character use and type of message being composed (Figures 3a-d and Paragraphs 45, 51 and 63). Further Singh’s system analyzes the frequency of characters based on the type of application in use and application context (Paragraphs 30, 77, 80, 82 context 94-95 (particular application). This functionality provides a system that evaluates application type (i.e. email application) along with message type (i.e. email) including context (business oriented message) and utilizes frequency metrics for making determinations. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device in the same way and provide the keyboard modifications based on additional analysis in Collins using the system of Singh. One would have been motivated to provide the layout as an enhancement of operability for users to easily access keyboard items of need for special situations while still having a reasonable expectation of success.  
Collins as modified discloses some functionality for determining character usage for social network post creation interface of a social network application (Harte: Claim 6)
Further Kushler is provided because it discloses modification of a keyboard based on determining a post to a social network is being performed (Paragraphs 28, 49 and 52; keyboard can modify text, etc regarding intended operation). 
All of the cited prior art is analogous in that it pertains to virtual keyboards and performing some form of modification. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device in the same way and provide the keyboard modifications based on additional analysis in Collins using the system of Kushler. One would have been motivated to provide the modification as an enhancement of operability for users to easily access keyboard items of need for special situations while still having a reasonable expectation of success.  
Claim 2: Collins, Hong, Harte, Singh and Kushler disclose a method of claim 1, wherein the virtual keys comprise letter virtual keys of an alphabet where each letter virtual key is displayed adjacent to no more than 2 other letter virtual keys (Collins: Figures 1-4 and 6).
Claim 3: Collins, Hong, Harte, Singh and Kushler disclose method of claim 1, wherein the virtual keyboard comprises letter virtual keys of an alphabet, and the operations comprise:
receiving a swipe gesture across the virtual keyboard; and transitioning from displaying the virtual keyboard to a second virtual keyboard comprising numeric virtual keys representing number wherein the second virtual keyboard has at least one of: a second shape, comprising at least one of a parallelogram, a circle, a rectangle or a cross, different than a first shape of the virtual keyboard; a second size different than a first size of the virtual keyboard; or a second number of virtual keys different than a first number of virtual keys of the virtual keyboard (Kushler: Paragraph 28; allows for edit of text and keys as needed).
Claim 4: Collins, Hong, Harte, Singh and Kushler disclose method of claim 1, wherein the virtual keyboard comprises letter virtual keys of an alphabet, and the operations comprise:
receiving a swipe gesture across the virtual keyboard; and transitioning from displaying the virtual keyboard to a second virtual keyboard comprising a first set of symbol virtual keys representing symbol wherein the second virtual keyboard has at least one of: a second shape, comprising at least one of a parallelogram, a circle, a rectangle or a cross, different than a first shape of the virtual keyboard; a second size different than a first size of the virtual keyboard; or a second number of virtual keys different than a first number of virtual keys of the virtual keyboard (Kushler: Paragraph 28; allows for edit of text and keys as needed).
Claim 5: Collins, Hong, Harte, Singh and Kushler disclose method of claim 4, wherein the operations comprise: receiving a second swipe gesture across the second virtual keyboard; and transitioning from displaying the second virtual keyboard to a third virtual keyboard comprising a second set of symbol virtual keys wherein the second virtual keyboard has at least one of: a second shape, comprising at least one of a parallelogram, a circle, a rectangle or a cross, different than a first shape of the virtual keyboard; a second size different than a first size of the virtual keyboard; or a second number of virtual keys different than a first number of virtual keys of the virtual keyboard (Kushler: Paragraph 28; allows for edit of text and keys as needed).
Claim 22: Collins, Hong, Harte and Singh disclose a method of claim 1, wherein the predicting comprises: predicting that the next character will be a first character when the type the message corresponds to the first type of message associated with the one or more first frequencies of character usage and predicting that the next character will be a second character, different than the first character, when the type of message corresponds to the second type of message associated with the one or more second frequencies of character usage (Singh: Figures 3a-d and Paragraphs 45, 51, 63 and 94-95; application and/or context used to determine character presentation). 
Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins (20050140661 A1), Hong et al. (“Hong” 20160070464 A1), Harte (20120047454 A1), Singh (20170060413 A1) and Kushler et al. (“Kushler” 20120127083 A1) in further view of Yoon et al. (“Yoon” 20140173492 A1).
Claim 6: Collins, Hong, Harte, Singh and Kushler disclose method of claim 1, but may not explicitly disclose wherein the operations comprise: receiving a swipe gesture across the virtual keyboard; and transitioning from displaying the virtual keyboard to a second virtual keyboard, wherein the second virtual keyboard has a second shape, comprising at least one of a parallelogram, a circle, a rectangle or a cross, different than a first shape of the virtual keyboard.
Yoon is provided because it discloses a functionality for switching a keyboard shape or size in response to a drag input  (Figures 7a-e and Paragraphs 27-28, 51 and 56; rectangle or circle shape). All of the cited prior art is analogous in that it pertains to virtual keyboards and performing some form of modification. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device in the same way and provide drag features to modify a keyboard in the system of Collins as taught by Yoon. One would have been motivated to provide the drag input functionality because it extends the keyboard layout operability already utilized with a reasonable expectation of success.  
Claim 7: Collins, Hong, Harte, Singh and Kushler disclose method of claim 1, but may not explicitly disclose wherein the operations comprise: receiving a swipe gesture across the virtual keyboard; and transitioning from displaying the virtual keyboard to a second virtual keyboard, wherein the second virtual keyboard has a second size different than a first size of the virtual keyboard.
Yoon is provided because it discloses a functionality for switching a keyboard shape or size in response to a drag input  (Figures 7a-e and Paragraphs 27-28, 51 and 56; different sizes). All of the cited prior art is analogous in that it pertains to virtual keyboards and performing some form of modification. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device in the same way and provide drag features to modify a keyboard in the system of Collins as taught by Yoon. One would have been motivated to provide the drag input functionality because it extends the keyboard layout operability already utilized with a reasonable expectation of success.  
Claim 8: Collins, Hong, Harte, Singh and Kushler disclose method of claim 1, but may not explicitly disclose wherein the operations comprise: receiving a swipe gesture across the virtual keyboard; and transitioning from displaying the virtual keyboard to a second virtual keyboard, wherein the second virtual keyboard has a second number of virtual keys different than a first number of virtual keys of the virtual keyboard. Yoon is provided because it discloses a functionality for switching a keyboard shape or size in response to a drag input  (Figures 7a-e and Paragraphs 27-28, 51 and 56; keyboard smaller with less virtual keys). All of the cited prior art is analogous in that it pertains to virtual keyboards and performing some form of modification. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device in the same way and provide drag features to modify a keyboard in the system of Collins as taught by Yoon. One would have been motivated to provide the drag input functionality because it extends the keyboard layout operability already utilized with a reasonable expectation of success.  
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins (20050140661 A1) in view of Naccache et al. (“Naccache” 20130135238 A1), Tang (20140359473 A1), Reicher et al. (“Reicher” 10353581 B1), Singh (20170060413 A1) Kushler et al. (“Kushler” 20120127083 A1). 

Claim 9: Collins discloses a computing device comprising: a processor; and
memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising:
maintaining a set of keyboard layouts for a virtual keyboard comprising virtual keys that are displayed along a periphery of a screen of the computing device (Figures 1-4 and 6; abstract and Paragraphs 33 and 56; keys displayed along periphery of the screen);
identifying a keyboard display trigger event for the computing device and display through the computing device in response to the keyboard display trigger event the virtual keyboard (Paragraph 66-67; start key triggers key presentation);
facilitating user input to the computing device though user interaction with the virtual keyboard (Paragraphs 33 and 56).
Collins does not explicitly disclose keys form a parallelogram of virtual keys along the periphery of the screen; Naccache is provided because it discloses a functionality that places characters in a parallelogram around the screen of the device (Figures 2b-3b and Paragraph 115). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device in the same way and provide the layout of letter characters from Collins using the system of Naccache. One would have been motivated to provide the layout as an enhancement for slight-less viewers to easily access items linearly, eliminating erroneous inputs.  
Collins also does not explicitly disclose evaluating user signals of a user of the computing device to identify a user keyboard preference; selecting a target keyboard layout from the set of keyboard layouts based upon the user keyboard preference; displaying, through the computing device, the virtual keyboard according to the target keyboard layout. Tang is disclosed because it provides the ability to identify user keyboard preferences and present a display layout of keys based on the preference (Figure 5, Paragraphs 87-89). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device in the same way and provide the layout of characters from Collins using the preference system of Tang. One would have been motivated to provide the layout as an enhancement for viewers to easily access items in a comfortable manner with a reasonable expectation of success.  
Further, Collins does not explicitly disclose wherein the evaluating comprises: determining at least one of a present time of day, or a present location of the user; and identifying the user keyboard preference based upon the at least one of the present time of day, or the present location of the user;
Reicher is provided because it discloses a display with virtual keys and further determines what keys to present based upon a time of day or user location (Column 7, Lines 24-46). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device in the same way and provide the keyboard layout options within the key display of Collins based on a plurality of factors taught by Reicher. One would have been motivated to provide the layout as a way to efficiently access characters of focus with a reasonable expectation of success.
Collins does not explicitly determining one or more frequencies of character usage associated with a type of message being composed; 
wherein (i) one or more first frequencies of character usage are associated with a first type of message being composed for a first messaging application and (ii) one or more second frequencies of character usage, different than the one or more first frequencies of character usage, are associated with a second type of message being composed for a social network application;
wherein the one or more frequencies of character usage associated with the type of message comprise at least one of the one or more first frequencies of character usage associated with the first type of message or the one or more second frequencies of character usage associated with the second type of message; keyboard layout based upon preference and the one or more frequencies of character usage; 
Singh is provided to disclose a layout of characters in a keyboard based on preferences, frequency of character use and type of message being composed (Figures 3a-d and Paragraphs 22 (keyboard based configuration of user “preference”) 29, 45, 51, 63, 77 and 80). Further Singh’s system analyzes the frequency of characters based on the type of application in use and application context (Paragraphs 30, 77, 80, 82 context 94-95 (particular application). This functionality provides a system that evaluates application type (i.e. email application/social network) along with message type (i.e. email) including context (casual message) and utilizes frequency metrics for making determinations. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device in the same way and provide the keyboard modifications based on additional analysis in Collins using the system of Singh. One would have been motivated to provide the layout as an enhancement of operability for users to easily access keyboard items of need for special situations while still having a reasonable expectation of success.
Last, Collins as modified may not explicitly discloses character usage for a social network post creation interface of a social network application. 
Kushler is provided because it discloses modification of a keyboard based on determining a post to a social network is being performed (Paragraphs 28, 49 and 52; keyboard can modify text, etc regarding intended operation). All of the cited prior art is analogous in that it pertains to virtual keyboards and performing some form of modification.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device in the same way and provide the keyboard modifications based on additional analysis in Collins using the system of Kushler. One would have been motivated to provide the modification as an enhancement of operability for users to easily access keyboard items of need for special situations while still having a reasonable expectation of success.  
Claim 10: Collins, Naccache, Tang, Reicher, Singh and Kushler disclose a computing device of claim 9, wherein the one or more frequencies of character usage are associated with email composition; and the selecting comprises selecting the target keyboard layout based upon a determination that the target keyboard layout is associated with email composition (Singh: Paragraphs 29, 42, 45, 51 (messaging application), 63 and 80; evaluates applications and accesses information such as email addresses).
Claim 11: Collins, Naccache, Tang, Reicher, Singh and Kushler disclose a computing device of claim 9, the one or more frequencies of character usage are associated with social network post composition; and the selecting comprises selecting the target keyboard layout based upon a determination that the target keyboard layout is associated with social network post composition (Singh: Paragraphs 29, 42, 45, 51 (messaging application), 63 and 80; evaluates applications and application context) Messaging applications are known to include social network post such as WhatsApp, Facebook messenger, twitter etc. (Kushler: Paragraphs 28, 49 and 52; keyboard can modify text, etc regarding intended operation). 
Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins (20050140661 A1), Naccache et al. (“Naccache” 20130135238 A1), Tang (20140359473 A1), Reicher et al. (“Reicher” 10353581 B1), Singh (20170060413 A1) and Kushler et al. (“Kushler” 20120127083 A1) in further view of Singhal (20120207527 A1).
Claim 13: Collins, Naccache, Tang, Reicher, Singh and Kushler disclose a computing device of claim 9, but do not explicitly disclose wherein the target keyboard layout comprises a layout of virtual keys positioned based upon a frequency of character usage for the user keyboard preference. Sighal discloses that virtual keys are placed in areas based on frequency (Paragraphs 50 and 73-84). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device in the same way and provide the ability to move characters around in a setting based on frequency of use. One would have been motivated to provide the functionality because it enhances the character layout with better feedback and user experience. 
Claim 14: Collins, Naccache, Tang, Reicher, Singh and Kushler disclose a computing device of claim 13, comprising: designating a first corner, a second corner, a third corner, and a fourth corner of the parallelogram for virtual keys corresponding to characters having frequencies of character usage greater than a threshold (Sighal: Figure 3B and Paragraphs 50 and 73-84). Sighal discloses placing characters in different locations including edges/corners it would have been obvious to one of ordinary skill that the different placements could be incorporated into the layout as needed. 
Claim 15: Collins, Naccache, Tang, Reicher, Singh and Kushler disclose a computing device of claim 13, comprising: designating a bottom middle portion of the parallelogram for virtual keys corresponding to characters having frequencies of character usage greater than a threshold (Sighal: Figure 3B and Paragraphs 50 and 73-84). Sighal discloses placing characters in different locations including bottom middle it would have been obvious to one of ordinary skill that the different placements could be incorporated into the layout as needed. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins (20050140661 A1) in view of Hong et al. (“Hong” 20160070464 A1), Singhal (20120207527 A1), Harte (20120047454 A1), Rao et al. (“Rao” 9300645 B1), Singh (20170060413 A1) and Kushler et al. (“Kushler” 20120127083 A1). 
Claim 16 is similar in scope to claims 1, 3-4 and 13 and therefore rejected under the same rationale. (Collins: Figures 1-4 and 6; abstract and Paragraphs 33 and 56; keys displayed along periphery of the screen); (Hong: Figure 9 and Paragraph 15; parallelogram);
Sighal discloses that virtual keys are placed in areas based on frequency (Paragraphs 50 and 73-84). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device in the same way and provide the ability to move characters around in a setting based on frequency of use. One would have been motivated to provide the functionality because it enhances the character layout with better feedback and easier user. 
Further, regarding a first virtual key of the virtual keys occupies a first amount of display area and a second virtual key of the virtual keys occupies a second amount of display area, different than the first amount of display area, based upon a character usage of the first virtual key relative to a character usage of the second virtual key, and wherein the character usage of the first virtual key relative to the character usage of the second virtual key is determined based upon a combination of (i) a type of a message. Harte is provided because it discloses a display with virtual keys are further determines what keys to present based upon information found in a user profile along with training and an input model based on key input while also considering the type of message being composed (Figure 7 and Paragraphs 26, 33, 37, 41 and 43). It would be obvious that user profile along with feedback training would contain usage information which could modify the virtual keys as shown in figure 7. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device in the same way and provide the keyboard layout options within the key display of Collins based on the profile and training found in Harte. One would have been motivated to provide the layout as a way to efficiently access characters of focus with a reasonable expectation of success.
Collins as modified also may not explicitly disclose a combination of (i) a type of a message, comprising at least one of a text message type or an email type, being composed using the virtual keyboard and (ii) a type of recipient of the message.
Rao is disclosed because it provides the ability to modify a keyboard based on a plurality of factors including person (recipient) and application in use (email vs text)(Column 2, Lines 3-63). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device in the same way and provide the keyboard modification in Collins using the predictive features of Rao. One would have been motivated to provide the modification as an enhancement of operability for viewers to easily access items of need for special situations while still having a reasonable expectation of success.  
Collins may not explicitly disclose predicting a next character that will be input through user interaction with the virtual keyboard based upon the user input and one or more frequencies of character usage associated with a type of message being composed using the virtual keyboard, wherein (i) one or more first frequencies of character usage are associated with a first type of message being composed for a first application configured to share messages with one or more users and (ii) one or more second frequencies of character usage, different than the one or more first frequencies of character usage, are associated with a second type of message being composed for a second application configured to share messages with one or more users, wherein the one or more frequencies of character usage associated with the type of message comprise at least one of the one or more first frequencies of character usage associated with the first type of message or the one or more second frequencies of character usage associated with the second type of message. 
Singh is provided to disclose a prediction of characters that is presented based on frequency of character use and type of message being composed (Figures 3a-d and Paragraphs 45, 51 and 63). Further Singh’s system analyzes the frequency of characters based on the type of application in use and application context (Paragraphs 30, 77, 80, 82 context 94-95 (particular application). This functionality provides a system that evaluates application type (i.e. email application) along with message type (i.e. email) including context (business oriented message) and utilizes frequency metrics for making determinations. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device in the same way and provide the keyboard modifications based on additional analysis in Collins using the system of Singh. One would have been motivated to provide the layout as an enhancement of operability for users to easily access keyboard items of need for special situations while still having a reasonable expectation of success.  
Regarding, receiving a swipe gesture across the virtual keyboard; and transitioning from displaying the virtual keyboard to a second virtual keyboard wherein the second virtual keyboard has at least one of:
a second shape, comprising at least one of a parallelogram, a circle, a rectangle or a cross, different than a first shape of the virtual keyboard; a second size different than a first size of the virtual keyboard; or a second number of virtual keys different than a first number of virtual keys of the virtual keyboard.
Kushler discloses modification of a keyboard based on a swipe input (Paragraphs 28 and 52; keyboard can modify keys and amount of keys, etc regarding intended operation). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device in the same way and provide the keyboard modifications based on swipe inputs in Collins using the system of Kushler. One would have been motivated to provide the modification as an enhancement of operability for users to easily access keyboard items of need for special situations while still having a reasonable expectation of success.  

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins (20050140661 A1) in view of Hong et al. (“Hong” 20160070464 A1), Singhal (20120207527 A1), Harte (20120047454 A1), Rao et al. (“Rao” 9300645 B1), Singh (20170060413 A1) and Kushler et al. (“Kushler” 20120127083 A1) in further view of Yoon et al. (“Yoon” 20140173492 A1).
Claim 17: Collins, Hong, Sighal, Harte, Rao, Singh and Kushler disclose a non-transitory machine readable medium of claim 16, but may not explicitly disclose wherein the second virtual keyboard has at least two of the second shape different than the first shape of the virtual keyboard; the second size different than the first size of the virtual keyboard; or the second number of virtual keys different than the first number of virtual keys of the virtual keyboard.
Yoon is provided because it discloses a functionality for switching a keyboard shape or size in response to a drag input  (Figures 7a-e and Paragraphs 27-28, 51 and 56; keyboard smaller with less virtual keys). The drag inputs can cause a different shape along with different number of keys to be presented within the keyboard. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device in the same way and provide drag features to modify a keyboard in the system of Collins as taught by Yoon. One would have been motivated to provide the drag input functionality because it extends the keyboard layout operability already utilized with a reasonable expectation of success.  
Claim 18: Collins, Hong, Sighal, Harte, Rao, Singh and Kushler non-transitory machine readable medium of claim 16, but may not explicitly disclose wherein the second virtual keyboard has the second shape different than the first shape of the virtual keyboard; the second size different than the first size of the virtual keyboard; and the second number of virtual keys different than the first number of virtual keys of the virtual keyboard. 
Yoon is provided because it discloses a functionality for switching a keyboard shape and or size in response to a drag input (Figures 7a-e and Paragraphs 27-28, 51 and 56; keyboard changes shape, smaller with less virtual keys). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device in the same way and provide drag features to modify a keyboard in the system of Collins as taught by Yoon. One would have been motivated to provide the drag input functionality because it extends the keyboard layout operability already utilized with a reasonable expectation of success. 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins (20050140661 A1) in view of Hong et al. (“Hong” 20160070464 A1), Singhal (20120207527 A1), Harte (20120047454 A1), Rao et al. (“Rao” 9300645 B1), Singh (20170060413 A1) and Kushler et al. (“Kushler” 20120127083 A1) in further view of Ahn (20160062633 A1) and Moore et al. (“Moore” 20100123724 A1).
Claim 19: Collins, Hong, Sighal, Harte, Rao, Singh and Kushler disclose a non-transitory machine readable medium of claim 16, but may not explicitly disclose wherein the virtual keyboard comprises a first set of letter virtual keys corresponding to a first language, and the operations comprising: 
receiving a swipe gesture across the virtual keyboard, wherein the virtual keyboard comprises one or more letter virtual keys; and transitioning from displaying the virtual keyboard to a second virtual keyboard comprising keys representing emojis.
Ahn is disclosed because it provides the ability to display an additional keyboard set utilizing a swiping gesture and providing keys which can construct emojis (Figure 8, abstract and Paragraph 78). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device in the same way and provide the keyboard sets within the keys of Collins using the swipe feature of Ahn. One would have been motivated to provide the keys as an enhancement of operability for viewers to easily access items of need with a reasonable expectation of success. 
Last, the modified Collins may not explicitly provide emoji virtual keys. Moore is disclosed because it provides the ability to display emojis keys for input and allows a user to swipe to transition through emojis of the keyboard (Paragraphs 189-190). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device in the same way and provide the emoji keys within the keys accessible through a swipe in the modified Collins using the system of Moore. One would have been motivated to provide the key display as an enhancement of operability for viewers and a better user experience by extending symbol keys available to access.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins (20050140661 A1), Hong et al. (“Hong” 20160070464 A1), Harte (20120047454 A1), Singh (20170060413 A1) and Kushler et al. (“Kushler” 20120127083 A1) in further view of Joshi et al. (“Joshi” 20140163954 A1).

Claim 21: Collins, Hong, Harte, Singh and Kushler disclose a method of claim 1, but may not explicitly disclose wherein the predicting comprises: predicting that the next character will be a first character when the type of message corresponds to a text message and predicting that the next character will be a second character, different than the first character, when the type of message corresponds to an email message (Singh: Figures 3a-d and Paragraphs 45, 51, 63 and 94-95; application in use).
Joshi is further disclosed because it provides the ability to display predictive content based on the message type (Paragraphs 29, 33 and 48). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device in the same way and provide application specific predictions in Collins using the system of Joshi. One would have been motivated to provide the prediction functionality as an enhancement of operability for viewers to easily access items of need with a reasonable expectation of success.
Response to Arguments

Applicant's amendments and remarks have been considered, and Kushler and Yoon have been incorporated in the rejection to address the new amendments.


         Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

20140035823 A1: Dynamic Context-Based Language Determination [0037-0039]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY-FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHERROD L KEATON/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        4-7-2021